Citation Nr: 1119445	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from November 1969 to July 1971.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim for pension benefits.

In his October 2008 VA Form 9, the appellant submitted a written request for a Travel Board hearing.  He was subsequently scheduled for a Travel Board to be held on March 16, 2010, at the Jackson RO.  However, he failed to report for the hearing.  In a July 2010 written statement, the appellant explained the reason for his absence and requested the opportunity to appear at another hearing.  This request was granted in July 2010, based upon a finding that the appellant had shown good cause for his previous failure to appear.  Another Travel Board hearing was scheduled pursuant to the dictates of the July 2010 Board remand.  However, the appellant failed to appear at the September 21, 2010, Travel Board hearing and he has not presented good cause for his failure to appear at that hearing or asked for a rescheduling of the hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).  

The issue of entitlement to service connection for a low back disorder by way of aggravation has been raised by the record, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has repeatedly failed, without alleging or showing good cause, to respond to inquiries concerning his claim, to provide supportive data relating to his claim and to report for scheduled VA examinations which were arranged to determine his ability to work.

2.  There is insufficient evidence upon which to render an informed decision as to whether the Veteran meets the criteria for a permanent and total rating for purposes of entitlement to non-service-connected disability pension.


CONCLUSION OF LAW

The claim of entitlement to non-service-connected pension must be denied based on the Veteran's failure to cooperate, to include repeated failure to report for scheduled examinations, and based upon a lack of sufficient evidence to determine whether he is permanently and totally disabled.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 3.655, 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  However, the Board finds that the provisions of the VCAA are not applicable to the appellant's claim of entitlement to non-service-connected pension because this decision turns on a matter of law rather than on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004). 

Notwithstanding the foregoing, we do note that a letter was sent to the Veteran in March 2007 which contained a full description of VA's duty to assist him in obtaining records from federal agencies and other records, as well as his responsibility to submit required information, and set forth the requirements to receive non-service-connected disability pension.  In addition, the October 2008 Statement of the Case and January 2009 Supplemental Statement of the Case included the laws and regulations pertaining to entitlement to the benefits sought.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The U.S. Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Criteria, Factual Background, and Analysis

In his VA Form 21-256, submitted in August 2006, the appellant stated that he was not receiving any medical treatment.  VA sought the appellant's Social Security Administration (SSA) records and these revealed that SSA had no medical evidence in the appellant's file.  A VA primary care treatment note dated in September 2006, indicated that the appellant had presented for a new evaluation visit.  His chronic illnesses were listed as alcoholism, seizures, hypertension, and a history of ulcer disease.  The appellant was noted to have been completely noncompliant with medication in the past.  He also stated that he would be noncompliant with the treatment plan developed in conjunction with the current visit.  No other pertinent medical evidence is of record.

A number of items of correspondence relating to this appeal have been sent to the appellant; none of these letters was returned as undeliverable.  In March 2007, the appellant was asked to provide the names and addresses of all VA and non-VA providers and treatment centers where he had been treated for any medical condition.  VA Forms 21-4142 (Authorization and Consent to Release Information) and 21-4138 (Statement in Support of Claim) were enclosed.  In March 2007, the appellant responded and stated that he had no evidence to submit.

Where there is a claim submitted by a Veteran, but medical evidence accompanying the claim is not adequate for rating purposes, a VA examination will be authorized.  Individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a).

The appellant was scheduled for a VA general medical examination in August 2007; he failed to report for that examination.  That same month, the appellant sent a written statement explaining why he had not appeared and he requested another examination be scheduled for him.  The examination was scheduled for October 17, 2007, but the appellant failed to report for the examination.

In September 2008, the appellant was sent another letter in which he was notified that he would be receiving notice of the date, time and place of upcoming VA medical examinations.  He was also notified that failure to report for an examination without good cause would adversely affect his claims.  He was scheduled for the necessary VA medical and psychiatric examinations on October 3, 2008, but did not report for either one of those examinations.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  The Veteran was told of this requirement.

VA's duty to assist the Veteran in the development of his claim is not a one-way street.  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist the appellant in the development of his claim, that duty is not limitless and the claimant must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Court of Appeals for veterans Claims has clearly held that, if a claimant does respond to requests for information, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, the Veteran has not communicated with the RO since January 2009, despite attempts by VA to communicate with him.

In this case, VA, and specifically the Board, has gone to considerable lengths to obtain information to assist the appellant with his claim.  The appellant failed to appear for his March 2010 Travel Board hearing, and then, after another hearing was scheduled pursuant to a July 2010 Board remand, the appellant failed to appear for his September 2010 Travel Board hearing.  The appellant has been scheduled for VA examinations on three different dates over the course of 13 months and he failed to report for each examination.

It also appears that many notifications via numerous documents, including notification of scheduled examinations, were sent to the appellant's last known address of record, and this and other correspondence and documents which have been sent there on other occasions have not been returned as undeliverable.  If he is not at the location he gave VA, in essence there is simply no indication as to where he may be.

The Court has held that failure to report to a VA examination or to submit additional evidence in order to facilitate the claims adjudication process may be considered as abandonment of the claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Clearly, the appellant in this case was well aware of the necessity of reporting for hearings and VA examinations, in light of the RO's attempts to arrange examinations and the attempt to arrange a hearing pursuant to a remand from the Board for that purpose.  Because he failed to attend the most recent scheduled examinations and Travel Board hearing, the Board concludes that his claim of entitlement to benefits must be denied, in accordance with 38 C.F.R. § 3.655(a), (b).

In reaching this conclusion, the Board has considered whether the benefit sought on appeal can be awarded without VA examinations.  However, in this case, there basically is no useful medical evidence of record.  Therefore, for the reasons and bases set forth herein, the Board further finds that, in the absence of additional pertinent information with regard to the appellant's disability, employment, etc., and other matters which are entirely within his sole power to provide, and more specifically absent any medical examinations, entitlement to the benefits sought on appeal cannot otherwise be established or confirmed.  See 38 C.F.R. § 3.655(a).


ORDER

Entitlement to a permanent and total disability rating for pension purposes is denied. 


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


